DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information disclosure statements filed 9 April 2019 and 30 July 2019 have been fully considered.

Claim Objections
Claim 29 is objected to because of the following informalities:
Claim 29 recites the limitation, “wherein the semiconductor wafer comprises a material selected from the group consisting of silicon, sapphire, gallium arsenide, gallium nitride, Gallium oxide, aluminum gallium nitride, indium phosphide, silicon carbide, silicon germanium, germanium, and combinations thereof.”  This appears to contain a typographical error and may be corrected as, “wherein the semiconductor wafer comprises a material selected from the group consisting of silicon, sapphire, gallium arsenide, gallium nitride, [[G]]gallium oxide, aluminum gallium nitride, indium phosphide, silicon carbide, silicon germanium, germanium, and combinations thereof.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 16, 17, 22, 23, 32, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 32 recite the limitation, “wherein the oxidation layer has a thickness between about 1 nanometer and about 5000 nanometers, such as between about 1 nanometer and about 1000 nanometers, or between about 1 nanometer and about 100 nanometers, or between about 1 nanometer and about 50 nanometers.”  The phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 16 and 42 recite the limitation, “wherein the temperature of the monocrystalline semiconductor donor substrate is increased to a temperature between about 200° C and about 450° C, such as between about 250° C and about 350° C.”  The phrase “such as” renders the claim indefinite because it is unclear whether the 
Claims 16 and 42 recite the limitation, “wherein the temperature of the monocrystalline semiconductor donor substrate is increased to a temperature between about 200° C and about 450° C, such as between about 250° C and about 350° C.”  It is unclear whether these claims are further limiting the limitation of claims 1 and 27, “increas[ing] a temperature of the monocrystalline semiconductor donor substrate up to 450° C,” or whether the claims are reciting an additional heating step.
Claims 16 and 42 recite the limitation, “wherein the temperature of the monocrystalline semiconductor donor substrate is increased to a temperature between about 200° C and about 450° C, such as between about 250° C and about 350° C.”  Claims 1 and 27, off which claims 16 and 42 respectively depend, recite the limitation, “increas[ing] a temperature of the monocrystalline semiconductor donor substrate up to 450° C.”  It is unclear how the monocrystalline semiconductor donor substrate may be heated up to 450° C as required by claims 1 and 27 while also being heated to a lower temperature between about 200° C and about 450° C as permitted by claims 16 and 42.
Claims 17 and 43 recite the limitation, “wherein the temperature of the monocrystalline semiconductor donor substrate is increased to a temperature up to about 350° C, such as between about 30° C and about 350° C.”  The phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 17 and 43 recite the limitation, “wherein the temperature of the monocrystalline semiconductor donor substrate is increased to a temperature up to 
Claims 17 and 43 recite the limitation, “wherein the temperature of the monocrystalline semiconductor donor substrate is increased to a temperature up to about 350° C, such as between about 30° C and about 350° C.”  Claims 1 and 27, off which claims 17 and 43 respectively depend, recite the limitation, “increas[ing] a temperature of the monocrystalline semiconductor donor substrate up to 450° C.”  It is unclear how the monocrystalline semiconductor donor substrate may be heated up to 450° C as required by claims 1 and 27 while also being heated to a lower temperature such as up to about 350° C as permitted by claims 17 and 43.
Claim 22 recites the limitation, “wherein the carrier substrate is a sapphire wafer.”  Claim 20, off which claim 22 depends, recites the limitation, “wherein the carrier substrate is a silicon wafer.”  It is unclear how the carrier substrate may be both a sapphire wafer and a silicon wafer.
Claim 23 recites the limitation, “wherein the carrier substrate is a quartz wafer.”  Claim 20, off which claim 23 depends, recites the limitation, “wherein the carrier substrate is a silicon wafer.”  It is unclear how the carrier substrate may be both a quartz wafer and a silicon wafer.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 48 recites the limitation, “further comprising annealing the bonded structure.”  This limitation is recited verbatim in claim 27, off which claim 48 directly depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US Patent Application Publication 2012/0119323, hereinafter Akiyama ‘323).
With respect to claim 1, Akiyama ‘323 teaches (FIG. 1) a method of preparing a monocrystalline semiconductor donor substrate substantially as claimed, the method comprising:
implanting hydrogen ions, helium ions, or a combination of hydrogen ions and helium ions (H+ or H2+ atoms; [0031]) through a front surface of the monocrystalline (single crystal silicon; [0018]) semiconductor donor substrate (1) to an average depth D1 as measured from the front surface toward a central plane (H+ or H2+ atoms are implanted to a depth of the ion-implanted layer 2 inside the silicon wafer 5; [0031]), wherein the monocrystalline semiconductor donor substrate comprises two major, generally parallel surfaces (front and back surfaces), one of which is the front surface of the monocrystalline semiconductor donor substrate and the other of which is a back surface of the monocrystalline semiconductor donor substrate, a circumferential edge (side surfaces) joining the front and back surfaces of the monocrystalline semiconductor donor substrate, and the central plane between the front and back surfaces of the monocrystalline semiconductor donor substrate ([0018, 0030-0031]); and
irradiating (irradiation of visible light; [0055]) the front surface, the back surface, or both the front and the back surfaces of the monocrystalline semiconductor donor substrate (1) with light at an intensity and duration and thereby form a cleave plane (application of the mechanical impact to the interface can split the bonded body along the interface of the ion-implanted layer; [0063]) in the monocrystalline semiconductor donor substrate ([0046, 0051, 0055, 0063]).

However, Akiyama ‘323 teaches the temperature of the bonded body (6) during irradiation of the visible light is preferably 30 °C to 100 °C higher than the temperature for bonding [0051].  The bonded substrates are heated at a maximum temperature of from 200 °C to 350 °C to obtain a bonded body (6) [0046].  Therefore, the irradiation of visible light heats the monocrystalline semiconductor donor substrate to a temperature between 230 °C and 450 °C, a range that includes the claimed temperature of 450 °C.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have irradiated the light of Akiyama ‘323 at an intensity and duration sufficient to increase a temperature of the monocrystalline semiconductor donor substrate up to 450° C as taught by Akiyama ‘323 because the claimed irradiation temperature lies inside the disclosed temperature range.

With respect to claim 2, Akiyama ‘323 teaches wherein the monocrystalline semiconductor donor substrate comprises a semiconductor wafer ([0030]).
With respect to claim 3, Akiyama ‘323 teaches wherein the semiconductor wafer comprises a material selected from the group consisting of silicon, sapphire, 
With respect to claim 5, Akiyama ‘323 teaches wherein the front surface of the monocrystalline semiconductor donor substrate comprises an oxidation layer (insulating film such as a silicon oxide film) prior to implanting hydrogen ions, helium ions, or a combination of hydrogen ions and helium ions ([0034]).
With respect to claim 6, Akiyama ‘323 teaches wherein the oxidation layer has a thickness between about 1 nanometer and about 5000 nanometers, such as between about 1 nanometer and about 1000 nanometers, or between about 1 nanometer and about 100 nanometers, or between about 1 nanometer and about 50 nanometers ([0034]).
With respect to claim 7, Akiyama ‘323 teaches wherein the light is ultraviolet light, visible light, or a combination of ultraviolet light and visible light ([0055]).
With respect to claim 9, Akiyama ‘323 teaches wherein the light has a wavelength between about 0.3 micrometer and about 3 micrometers ([0050]).
With respect to claim 10, Akiyama ‘323 teaches wherein the light has a wavelength between about 0.5 micrometer and about 2 micrometers ([0057]).
With respect to claim 16, Akiyama ‘323 teaches wherein the temperature of the monocrystalline semiconductor donor substrate is increased to a temperature between about 200° C and about 450° C, such as between about 250° C and about 350° C (the temperature of the bonded body 6 during irradiation of the visible light is preferably 30 °C to 100 °C higher than the temperature for bonding [0051]; the bonded substrates are 
With respect to claim 17, Akiyama ‘323 teaches wherein the temperature of the monocrystalline semiconductor donor substrate is increased to a temperature up to about 350° C, such as between about 30° C and about 350° C (the temperature of the bonded body 6 during irradiation of the visible light is preferably 30 °C to 100 °C higher than the temperature for bonding [0051]; the bonded substrates are heated at a maximum temperature of from 200 °C to 350 °C to obtain a bonded body 6 [0046]; therefore, the irradiation of visible light heats the monocrystalline semiconductor donor substrate to a temperature between 230 °C and 450 °C, a range that includes the claimed temperature of about 350 °C).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama ‘323 as applied to claim 2 above, and further in view of Nishibayashi (US Patent Application Publication 2017/0372965, hereinafter Nishibayashi ‘965).
With respect to claim 4, Akiyama ‘323 teaches the method as described in claim 2 above with the exception of the additional limitation wherein the semiconductor wafer comprises a wafer sliced from a single crystal silicon ingot grown by the Czochralski method.
However, Nishibayashi ‘965 teaches (FIG. 1) a Czochralski method as a preferred means of manufacturing highly crystalline silicon ([0077]).
.

Claims 8 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama ‘323 as applied to claim 1 above, and further in view of Sameshima et al. (US Patent Application Publication 2012/0077331, hereinafter Sameshima ‘331).
With respect to claim 8, Akiyama ‘323 teaches the method as described in claim 1 above with the exception of the additional limitation wherein the light is ultraviolet light, infrared light, or a combination of infrared light and visible light.
However, Sameshima ‘331 teaches (FIGs. 1A-1E) an irradiation step using infrared light ([0027]) to permit the formation of a bubble layer (5) within a monocrystalline semiconductor donor substrate (1 and 3) which reduces the polishing work at the flattening process to flatten the surface (i.e., the cleaving surface 15), and as a result, the turn-around time can be shortened and the yield can be improved ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the light of Akiyama ‘323 as ultraviolet light, infrared light, or a combination of infrared light and visible light as taught by Sameshima ‘331 to permit the formation of a bubble layer within a monocrystalline 

With respect to claim 18, Akiyama ‘323 teaches the method as described in claim 1 above, including the additional limitations teaches further comprising activating the monocrystalline semiconductor donor substrate (1) via oxygen plasma surface activation ([0035]).
Thus, Akiyama ‘323 is shown to teach all the features of the claim with the exception of wherein the monocrystalline semiconductor donor substrate has the cleave plane therein.
However, Sameshima ‘331 teaches (FIGs. 1A-1E) a method for forming a semiconductor thin film that involves irradiating (FIG. 1C) a monocrystalline semiconductor donor substrate (1 and 3) with light to form a cleave plane (5) immediately after implantation (FIG. 1A) of hydrogen or helium atoms and prior to a step of bonding (FIG. 1D) said monocrystalline semiconductor donor substrate having a cleave plane therein to a carrier substrate (11) ([0026]).  This permits the formation of a bubble layer (5) within the monocrystalline semiconductor donor substrate which reduces the polishing work at the flattening process to flatten the surface (i.e., the cleaving surface 15), and as a result, the turn-around time can be shortened and the yield can be improved ([0040]).  When altering the process steps of Akiyama ‘323 in view of Sameshima ‘331, this would result in the irradiation step occurring immediately 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the monocrystalline semiconductor donor substrate of Akiyama ‘323 having the cleave plane therein as taught by Sameshima ‘331 when practicing the irradiation step after the implantation step and prior to the bonding step so as to produce a bubble layer within the monocrystalline semiconductor donor substrate which reduces the polishing work at the flattening process to flatten the surface, and as a result, the turn-around time can be shortened and the yield can be improved.

With respect to claim 19, Akiyama ‘323 and Sameshima ‘331 teach the method as described in claim 18 above, with primary reference Akiyama ‘323 teaching the additional limitation further comprising bonding the activated front surface of the monocrystalline semiconductor donor substrate (1) to a surface of a carrier substrate (3) to thereby form a bonded structure comprising the carrier substrate and the monocrystalline semiconductor donor substrate ([0045]).
Thus, Akiyama ‘323 is shown to teach all the features of the claim with the exception of wherein the monocrystalline semiconductor donor substrate has the cleave plane therein.
However, Sameshima ‘331 teaches (FIGs. 1A-1E) a method for forming a semiconductor thin film that involves irradiating (FIG. 1C) a monocrystalline semiconductor donor substrate (1 and 3) with light to form a cleave plane (5) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the monocrystalline semiconductor donor substrate of Akiyama ‘323 and Sameshima ‘331 having the cleave plane therein as taught by Sameshima ‘331 when practicing the irradiation step after the implantation step and prior to the bonding step so as to produce a bubble layer within the monocrystalline semiconductor donor substrate which reduces the polishing work at the flattening process to flatten the surface, and as a result, the turn-around time can be shortened and the yield can be improved.

With respect to claims 20 and 21, Akiyama ‘323 and Sameshima ‘331 teach the method as described in claim 19 above, but primary reference Akiyama ‘323 does not explicitly teach the additional limitations wherein the carrier substrate is a silicon wafer; wherein the silicon wafer comprises a SiO2 surface layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the carrier substrate of Akiyama ‘323 and Sameshima ‘331 as a silicon wafer; wherein the silicon wafer comprises a SiO2 surface layer as taught by Sameshima ‘331 to secure insulation at the surface for bonding to a semiconductor substrate.

With respect to claim 22, Akiyama ‘323 teaches wherein the carrier substrate (3) is a sapphire wafer ([0035, 0043]).
With respect to claim 23, Akiyama ‘323 teaches wherein the carrier substrate (3) is a quartz wafer ([0035, 0043]).
With respect to claim 24, Akiyama ‘323 teaches further comprising annealing the bonded structure ([0046]).
With respect to claim 25, Akiyama ‘323 teaches wherein the bonded structure is annealed at a temperature between about 150° C and about 500° C ([0046]).
With respect to claim 26, Akiyama ‘323 teaches further comprising cleaving the bonded structure along the cleave plane to thereby form a multilayer structure comprising the carrier substrate (3) and a monocrystalline semiconductor device layer (5) transferred from the monocrystalline semiconductor donor substrate ([0065]).

Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama ‘323 as applied to claim 1 above, and further in view of Yamauchi et al. (US Patent 6,534,380, hereinafter Yamauchi ‘380).
With respect to claims 11, 12, and 15, Akiyama ‘323 teaches the method as described in claim 1 above with the exception of the additional limitations wherein the duration of irradiation is between about 1 millisecond and about 5 minutes; wherein the duration of irradiation is between about 30 seconds and about 5 minutes; and wherein the duration of irradiation is sufficient to increase surface haze on the front surface, the back surface, or both the front and the back surfaces of the monocrystalline semiconductor donor substrate.
However, Yamauchi ‘380 teaches a light irradiation duration of a few tens of seconds to a few minutes (col. 8, ln. 29-37) at a temperature between 400° C and 600° C (col. 7, ln. 63-65) as art-recognized methods, durations, and temperatures to detach a single crystal silicon substrate (11) from a base substrate (14).  Further, it is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the front surface, the back surface, or both the front and the back surfaces of the monocrystalline 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the duration of irradiation of Akiyama ‘323 between about 1 millisecond and about 5 minutes; between about 30 seconds and about 5 minutes; and sufficient to increase surface haze on the front surface, the back surface, or both the front and the back surfaces of the monocrystalline semiconductor donor substrate as taught by Yamauchi ‘380 as art-recognized methods, durations, and temperatures to detach a single crystal silicon substrate from a base substrate.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama ‘323 as applied to claim 1 above, and further in view of Lee (US Patent Application Publication 2012/0003815, hereinafter Lee ‘815).
With respect to claim 13, Akiyama ‘323 teaches the method as described in claim 1 above with the exception of the additional limitation wherein the monocrystalline semiconductor donor substrate is rotated during irradiation.
However, Lee ‘815 teaches rotating a substrate while irradiating with light in order to uniformly apply stress ([0035, 0036, 0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Akiyama .

Claims 1 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sameshima ‘331 in view of Akiyama ‘323.
With respect to claim 1, Sameshima ‘331 teaches (FIGs. 1A-1E) a method of preparing a monocrystalline semiconductor donor substrate substantially as claimed, the method comprising:
implanting (FIG. 1A) hydrogen ions, helium ions, or a combination of hydrogen ions and helium ions through a front surface of a monocrystalline ([0021]) semiconductor donor substrate (1 and 3) to an average depth D1 as measured from the front surface toward a central plane, wherein the monocrystalline semiconductor donor substrate comprises two major, generally parallel surfaces (front and back surfaces), one of which is the front surface of the monocrystalline semiconductor donor substrate and the other of which is a back surface of the monocrystalline semiconductor donor substrate, a circumferential edge (side surfaces) joining the front and back surfaces of the monocrystalline semiconductor donor substrate, and the central plane between the front and back surfaces of the monocrystalline semiconductor donor substrate ([0023]);
irradiating (FIG. 1C) the front surface, the back surface, or both the front and the back surfaces of the monocrystalline semiconductor donor substrate (1 and 3) with light at an intensity and duration and thereby form a cleave plane (7) in the monocrystalline semiconductor donor substrate ([0026]).

However, Akiyama ‘323 teaches (FIG. 1) the temperature of the bonded body (6) during irradiation of the visible light is preferably 30 °C to 100 °C higher than the temperature for bonding [0051].  The bonded substrates are heated at a maximum temperature of from 200 °C to 350 °C to obtain a bonded body (6) [0046].  Therefore, the irradiation of visible light heats the monocrystalline semiconductor donor substrate to a temperature between 230 °C and 450 °C, a range that includes the claimed temperature of 450 °C.  This temperature is sufficient to weaken a monocrystalline semiconductor donor substrate (1) such that a cleave plane (application of the mechanical impact to the interface can split the bonded body along the interface of the ion-implanted layer; [0063]) may be formed ([0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have irradiated the light of Sameshima ‘331 at an intensity and duration sufficient to increase a temperature of the monocrystalline semiconductor donor substrate up to 450° C as taught by Akiyama ‘323 because this temperature is sufficient to weaken a monocrystalline semiconductor donor substrate such that a cleave plane may be formed.

With respect to claims 18 and 19, Sameshima ‘331 and Akiyama ‘323 teach the method as described in claim 1 above, with primary reference Sameshima ‘331 teaching the additional limitation further comprising bonding (FIG. 1D) the front surface 
Thus, Sameshima ‘331 is shown to teach all the features of the claim with the exception of further comprising activating the monocrystalline semiconductor donor substrate having the cleave plane therein via oxygen plasma surface activation such that the activated front surface of the monocrystalline semiconductor donor substrate is bonded to a surface of a carrier substrate.
However, Akiyama ‘323 teaches (FIG. 1) activating the monocrystalline semiconductor donor substrate (1) having the cleave plane therein via oxygen plasma surface activation such that the activated front surface of the monocrystalline semiconductor donor substrate is bonded to a surface of a carrier substrate (3) ([0035]) to remove organic substances from surfaces of said monocrystalline semiconductor donor substrate in preparation for bonding ([0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Sameshima ‘331 further comprising activating the monocrystalline semiconductor donor substrate having the cleave plane therein via oxygen plasma surface activation such that the activated front surface of the monocrystalline semiconductor donor substrate is bonded to a surface of a carrier substrate as taught by Akiyama ‘323 to remove organic substances from surfaces of said monocrystalline semiconductor donor substrate in preparation for bonding.

With respect to claim 20, Sameshima ‘331 teaches wherein the carrier substrate (11) is a silicon wafer ([0032]).
With respect to claim 21, Sameshima ‘331 teaches wherein the silicon wafer comprises a SiO2 surface layer ([0032]).

With respect to claims 22 and 23, Sameshima ‘331 and Akiyama ‘323 teach the method as described in claim 20 above, but primary reference Sameshima ‘331 does not explicitly teach the additional limitations wherein the carrier substrate is a sapphire wafer; and wherein the carrier substrate is a quartz wafer.
However, Akiyama ‘323 teaches (FIG. 1) a sapphire wafer and a quartz wafer as art-recognized materials for use as a carrier substrate (3) ([0035, 0043]).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the carrier substrate of Sameshima ‘331 and Akiyama ‘323 as a sapphire wafer and as a quartz wafer as taught by Akiyama ‘323 as an obvious selection of known materials for their suitability for the intended use as a carrier substrate.

With respect to claims 24 and 25, Sameshima ‘331 and Akiyama ‘323 teach the method as described in claim 20 above, but primary reference Sameshima ‘331 
However, Akiyama ‘323 teaches (FIG. 1) annealing a bonded structure (1 and 3) at a temperature between about 150° C and about 500° C to prevent a crystal defect from being generated by dislocation of a bonded interface (9) ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Sameshima ‘331 and Akiyama ‘323 further comprising annealing the bonded structure; and wherein the bonded structure is annealed at a temperature between about 150° C and about 500° C as taught by Akiyama ‘323 to prevent a crystal defect from being generated by dislocation of a bonded interface.

With respect to claim 26, Sameshima ‘331 teaches further comprising cleaving (FIG. 1E) the bonded structure along the cleave plane (7) to thereby form a multilayer structure comprising the carrier substrate (11) and a monocrystalline semiconductor device layer (1a) transferred from the monocrystalline semiconductor donor substrate (1 and 3) ([0033]).

Claims 27-29, 31-36, and 42-49 are rejected under 35 U.S.C. 103 as being unpatentable over Sameshima ‘331 in view of Akiyama ‘323.
With respect to claim 27, Sameshima ‘331 teaches (FIGs. 1A-1E) a method of preparing a multilayer structure substantially as claimed, the method comprising:
1 as measured from the front surface toward a central plane, wherein the monocrystalline semiconductor donor substrate comprises two major, generally parallel surfaces (front and back surfaces), one of which is the front surface of the monocrystalline semiconductor donor substrate and the other of which is a back surface of the monocrystalline semiconductor donor substrate, a circumferential edge (side surfaces) joining the front and back surfaces of the monocrystalline semiconductor donor substrate, and the central plane between the front and back surfaces of the monocrystalline semiconductor donor substrate ([0023]);
irradiating (FIG. 1C) the front surface, the back surface, or both the front and the back surfaces of the monocrystalline semiconductor donor substrate (1 and 3) with light at an intensity and duration and thereby form a cleave plane (7) in the monocrystalline semiconductor donor substrate ([0026]);
bonding (FIG. 1D) the front surface of the monocrystalline semiconductor donor substrate (1 and 3) having the cleave plane (7) therein to a surface of a carrier substrate (11) to thereby form a bonded structure comprising the carrier substrate and the monocrystalline semiconductor donor substrate having the cleave plane ([0031]); and
cleaving (FIG. 1E) the bonded structure along the cleave plane (7) to thereby form a multilayer structure comprising the carrier substrate (11) and a monocrystalline semiconductor device layer (1a) transferred from the monocrystalline semiconductor donor substrate (1 and 3) ([0033]).

irradiating the light at an intensity and duration sufficient to increase a temperature of the monocrystalline semiconductor donor substrate up to 450° C;
activating the monocrystalline semiconductor donor substrate having the cleave plane therein via oxygen plasma surface activation such that the activated front surface of the monocrystalline semiconductor donor substrate is bonded to a surface of a carrier substrate; and
annealing the bonded structure.
However, Akiyama ‘323 teaches (FIG. 1) the temperature of the bonded body (6) during irradiation of the visible light is preferably 30 °C to 100 °C higher than the temperature for bonding [0051].  The bonded substrates are heated at a maximum temperature of from 200 °C to 350 °C to obtain a bonded body (6) [0046].  Therefore, the irradiation of visible light heats the monocrystalline semiconductor donor substrate to a temperature between 230 °C and 450 °C, a range that includes the claimed temperature of 450 °C.  This temperature is sufficient to weaken a monocrystalline semiconductor donor substrate (1) such that a cleave plane (application of the mechanical impact to the interface can split the bonded body along the interface of the ion-implanted layer; [0063]) may be formed ([0055]).
Further, Akiyama ‘323 teaches (FIG. 1) activating the monocrystalline semiconductor donor substrate (1) having the cleave plane therein via oxygen plasma surface activation such that the activated front surface of the monocrystalline semiconductor donor substrate is bonded to a surface of a carrier substrate (3) ([0035]) 
Still further, Akiyama ‘323 teaches (FIG. 1) annealing a bonded structure (1 and 3) to prevent a crystal defect from being generated by dislocation of a bonded interface (9) ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have irradiated the light of Sameshima ‘331 at an intensity and duration sufficient to increase a temperature of the monocrystalline semiconductor donor substrate up to 450° C as taught by Akiyama ‘323 because this temperature is sufficient to weaken a monocrystalline semiconductor donor substrate such that a cleave plane may be formed; to have practiced the method of Sameshima ‘331 further comprising activating the monocrystalline semiconductor donor substrate having the cleave plane therein via oxygen plasma surface activation such that the activated front surface of the monocrystalline semiconductor donor substrate is bonded to a surface of a carrier substrate as taught by Akiyama ‘323 to remove organic substances from surfaces of said monocrystalline semiconductor donor substrate in preparation for bonding; and to have practiced the method of Sameshima ‘331 further comprising annealing the bonded structure as taught by Akiyama ‘323 to prevent a crystal defect from being generated by dislocation of a bonded interface.

With respect to claim 28, Sameshima ‘331 teaches wherein the monocrystalline semiconductor donor substrate (1 and 3) comprises a semiconductor wafer ([0021]).
With respect to claim 29, Sameshima ‘331 teaches wherein the semiconductor wafer comprises a material selected from the group consisting of silicon, sapphire, gallium arsenide, gallium nitride, Gallium oxide, aluminum gallium nitride, indium phosphide, silicon carbide, silicon germanium, germanium, and combinations thereof ([0021]).
With respect to claim 31, Sameshima ‘331 teaches wherein the front surface of the monocrystalline semiconductor donor substrate (1 and 3) comprises an oxidation layer (3) prior to implanting hydrogen ions, helium ions, or a combination of hydrogen ions and helium ions ([0022]).
With respect to claim 32, Sameshima ‘331 teaches wherein the oxidation layer has a thickness between about 1 nanometer and about 5000 nanometers, such as between about 1 nanometer and about 1000 nanometers, or between about 1 nanometer and about 100 nanometers, or between about 1 nanometer and about 50 nanometers ([0059]).
With respect to claim 33, Sameshima ‘331 teaches wherein the light is ultraviolet light, visible light, or a combination of ultraviolet light and visible light ([0027]).
With respect to claim 34, Sameshima ‘331 teaches wherein the light is ultraviolet light, infrared light, or a combination of infrared light and visible light ([0027]).
With respect to claim 35, Sameshima ‘331 teaches wherein the light has a wavelength between about 0.3 micrometer and about 3 micrometers ([0027]).
With respect to claim 36, Sameshima ‘331 teaches wherein the light has a wavelength between about 0.5 micrometer and about 2 micrometers ([0027]).

With respect to claims 42 and 43, Sameshima ‘331 and Akiyama ‘323 teach the method as described in claim 27 above, but primary reference Sameshima ‘331 does not explicitly teach the additional limitations wherein the temperature of the monocrystalline semiconductor donor substrate is increased to a temperature between about 200° C and about 450° C, such as between about 250° C and about 350° C; and wherein the temperature of the monocrystalline semiconductor donor substrate is increased to a temperature up to about 350° C, such as between about 30° C and about 350° C.
However, Akiyama ‘323 teaches (FIG. 1) the temperature of the bonded body (6) during irradiation of the visible light is preferably 30 °C to 100 °C higher than the temperature for bonding [0051].  The bonded substrates are heated at a maximum temperature of from 200 °C to 350 °C to obtain a bonded body (6) [0046].  Therefore, the irradiation of visible light heats the monocrystalline semiconductor donor substrate to a temperature between 230 °C and 450 °C, a range that includes the claimed range of about 200° C and about 450° C and the claimed temperature of about 350° C.  This temperature is sufficient to weaken a monocrystalline semiconductor donor substrate (1) such that a cleave plane (application of the mechanical impact to the interface can split the bonded body along the interface of the ion-implanted layer; [0063]) may be formed ([0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the temperature of the monocrystalline semiconductor donor substrate of Sameshima ‘331 and Akiyama ‘323 increased to a temperature between about 200° C and about 450° C, such as between 

With respect to claim 44, Sameshima ‘331 teaches wherein the carrier substrate (11) is a silicon wafer ([0032]).
With respect to claim 45, Sameshima ‘331 teaches wherein the silicon wafer comprises a SiO2 surface layer ([0032]).

With respect to claims 46 and 47, Sameshima ‘331 and Akiyama ‘323 teach the method as described in claim 27 above, but primary reference Sameshima ‘331 does not explicitly teach the additional limitations wherein the carrier substrate is a sapphire wafer; and wherein the carrier substrate is a quartz wafer.
However, Akiyama ‘323 teaches (FIG. 1) a sapphire wafer and a quartz wafer as art-recognized materials for use as a carrier substrate (3) ([0035, 0043]).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the carrier substrate of Sameshima ‘331 and Akiyama ‘323 as a sapphire wafer and as a quartz wafer as taught 

With respect to claims 48 and 49, Sameshima ‘331 and Akiyama ‘323 teach the method as described in claim 27 above, but primary reference Sameshima ‘331 does not explicitly teach the additional limitations further comprising annealing the bonded structure; and wherein the bonded structure is annealed at a temperature between about 150° C and about 500° C.
However, Akiyama ‘323 teaches (FIG. 1) annealing a bonded structure (1 and 3) at a temperature between about 150° C and about 500° C to prevent a crystal defect from being generated by dislocation of a bonded interface (9) ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Sameshima ‘331 and Akiyama ‘323 further comprising annealing the bonded structure; and wherein the bonded structure is annealed at a temperature between about 150° C and about 500° C as taught by Akiyama ‘323 to prevent a crystal defect from being generated by dislocation of a bonded interface.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sameshima ‘331 and Akiyama ‘323 as applied to claim 29 above, and further in view of Nishibayashi ‘965.
With respect to claim 30, Sameshima ‘331 and Akiyama ‘323 teach the method as described in claim 29 above with the exception of the additional limitation wherein 
However, Nishibayashi ‘965 teaches (FIG. 1) a Czochralski method as a preferred means of manufacturing highly crystalline silicon ([0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor wafer of Sameshima ‘331 and Akiyama ‘323 comprising a wafer sliced from a single crystal silicon ingot grown by the Czochralski method as taught by Nishibayashi ‘965 as a preferred means of manufacturing highly crystalline silicon.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sameshima ‘331 and Akiyama ‘323 as applied to claim 1 above, and further in view of Lee ‘815.
With respect to claim 39, Sameshima ‘331 and Akiyama ‘323 teach the method as described in claim 27 above with the exception of the additional limitation wherein the monocrystalline semiconductor donor substrate is rotated during irradiation.
However, Lee ‘815 teaches rotating a substrate while irradiating with light in order to uniformly apply stress ([0035, 0036, 0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Sameshima ‘331 and Akiyama ‘323 wherein the monocrystalline semiconductor donor substrate is rotated during irradiation as taught by Lee ‘815 in order to uniformly apply stress.

Allowable Subject Matter
Claims 14, 37, 38, 40, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the method of preparing a monocrystalline semiconductor donor substrate of claim 14 in the combination of limitations as claimed, noting particularly the limitation, “wherein the monocrystalline semiconductor donor substrate is rotated at a rate between about 5 rotations per minute to about 100 rotations per minute.”
The prior art of record fails to teach the method of preparing a multilayer structure of claims 37, 38, 40, and 41 in the combination of limitations as claimed, noting particularly the limitations, “wherein the duration of irradiation is between about 1 millisecond and about 5 minutes,” “wherein the duration of irradiation is between about 30 seconds and about 5 minutes,” “wherein the monocrystalline semiconductor donor substrate is rotated at a rate between about 5 rotations per minute to about 100 rotations per minute,” and, “wherein the duration of irradiation is sufficient to increase surface haze on the front surface, the back surface, or both the front and the back surfaces of the monocrystalline semiconductor donor substrate.”
These limitations are not taught in combination with the elements of claims 1 and 27, particularly the step of, “irradiating the front surface, the back surface, or both the front and the back surfaces of the monocrystalline semiconductor donor substrate with 
Akiyama ‘323 is silent to the duration of irradiation and rotating the monocrystalline semiconductor donor substrate.  Sameshima ‘331 is also silent to rotating the monocrystalline semiconductor donor substrate.  However, Sameshima ‘331 teaches an irradiation duration of 10 s to 100 ms ([0029]).  But this irradiation duration is for a temperature of 1000° C to 1200° C, not 450° C as claimed.
Lee ‘815 teaches rotating a substrate while irradiating with light in order to uniformly apply stress ([0035, 0036, 0063]).  However, this reference along with the prior art of record is silent to the rotations or revolutions per minute while irradiating with light, in particular the claimed 5 rotations per minute to about 100 rotations per minute.
Yamauchi ‘380 teaches a light irradiation duration of a few tens of seconds to a few minutes (col. 8, ln. 29-37) at a temperature between 400° C and 600° C (col. 7, ln. 63-65) as art-recognized methods, durations, and temperatures to detach a single crystal silicon substrate (11) from a base substrate (14).  However, this duration is for the purposes of detaching a single crystal silicon substrate from a base substrate.  The irradiation with light step of claim 27 forms a cleave plane that remains intact through subsequent activation, bonding, and annealing steps.  This cleave plane cannot be detached, and thus removed, as performed in the irradiation step of Yamauchi ‘380 and remain extant for the subsequent steps as required by claim 27.  Examiner notes that these subsequent steps of activation, bonding, and annealing are absent from claim 1, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893